Appeal from a judgment of the County Court of Ulster County, rendered on June 16, 1971, convicting defendant on his plea of guilty of the crime of murder and imposing an indeterminate sentence with a minimum of 20 years and a maximum of life. The appellant contends that the trial court erred in denying motions to suppress certain physical evidence and a confession. He also contends that the sentence imposed was excessive. Judgment affirmed. Herlihy, P. J., Greenblott, Simons, Kane and Reynolds, JJ., concur.